 



Exhibit 10.1

FIRST AMENDMENT TO THIRD AMENDED AND
RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”), dated effective as of March 30, 2005, is made and entered into by
and among ACTIVANT SOLUTIONS INC., a Delaware corporation formerly known as
Cooperative Computing, Inc. (the “Borrower”), ACTIVANT SOLUTIONS HOLDINGS INC.,
a Delaware corporation formerly known as Cooperative Computing Holding Company,
Inc. (the “Guarantor”), THE FINANCIAL INSTITUTIONS WHICH ARE PARTIES TO THE
CREDIT AGREEMENT (as hereinafter defined), as amended by this Amendment (each,
together with its successors and assigns, a “Lender” and collectively, the
“Lenders”), and JPMORGAN CHASE BANK, N.A., a national banking association
formerly known as JPMorgan Chase Bank, as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

RECITALS:

     WHEREAS, the Borrower, Guarantor, the Administrative Agent and certain
Lenders are parties to a Third Amended and Restated Credit Agreement dated as of
July 27, 2003 (the “Credit Agreement”); and

     WHEREAS, in connection with the Borrower’s contemplated acquisition of all
or substantially all of the issued and outstanding stock of Speedware
Corporation Inc., a Canadian corporation (“Speedware”), the Borrower, Guarantor,
the Administrative Agent and the Lenders have agreed, on the terms and
conditions herein set forth, that the Credit Agreement be amended in certain
respects.

AGREEMENTS:

     NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency which are hereby acknowledged and
confessed, the Borrower, the Guarantor, the Administrative Agent and the Lenders
do hereby agree as follows:

     Section 1. General Definitions. Capitalized terms used herein which are
defined in the Credit Agreement shall have the same meanings when used herein.

     Section 2. Amendment of Definitions.

     (a) The definitions of “Borrowing Base,” “Borrowing Base Certificate,”
“Consolidated Net Worth,” “Consolidated Net Worth Adjustment Amount” and
“Eligible Accounts Receivable” in Section 1.1 of the Credit Agreement are hereby
deleted in their entirety, and any reference to any of such deleted terms in the
Credit Agreement shall no longer have any force or effect.

1



--------------------------------------------------------------------------------



 



     (b) The definition of “Consolidated EBITDA” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to hereafter read as
follows:

     “Consolidated EBITDA”: for any period, with respect to any Person,
Consolidated Net Income of such Person for such period (A) plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (i) total income and
franchise tax expense, (ii) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions and discounts and other fees
and charges associated with Indebtedness, (iii) depreciation and amortization
expense, (iv) amortization of intangibles including, but not limited to,
goodwill and organization costs, (v) other extraordinary noncash charges (in
accordance with GAAP) (including non-cash currency exchange losses), (vi) any
extraordinary and unusual losses (including losses on sales of assets other than
inventory sold in the ordinary course of business), (vii) any non-cash losses
resulting from the Borrower’s investment in Internet Autoparts and HM Coop, and
(viii) one time cash expenses related to (a) severance payments,
(b) transactions fees and expenses and (c) pro forma synergies agreed to between
the Company and the Administrative Agent, in each case in connection with the
acquisition of the Capital Stock of Speedware Corporation Inc., a Canadian
corporation (“Speedware”), so long as the aggregate amount of all such cash
expenses does not exceed $5,000,000; and (B) minus, without duplication and to
the extent reflected as a credit or gain in the statement of such Consolidated
Net Income for such period, the sum of (i) any extraordinary and unusual gains
(including gains on the sales of assets, other than inventory sold in the
ordinary course of business), and (ii) other extraordinary non-cash credits or
gains (in accordance with GAAP) (including non-cash currency exchange gains) and
(iii) any non-cash gains resulting from the Borrower’s investment in Internet
Autoparts and HM Coop; provided that for the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”) for purposes of Section 8.1, (i) if at any time during such
Reference Period the Borrower or any Subsidiary shall consummate an acquisition
pursuant to Sections 8.9(k), 8.9(l) or 8.9(n), the Consolidated EBITDA for such
Reference Period shall be calculated on a pro forma basis (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred on the first day of such Reference
Period) and (ii) if at any time during such Reference Period the Borrower or any
Subsidiary shall consummate the Designated Asset Sale or the sale of any line of
business or product line, the Consolidated EBITDA for such Reference Period
shall be reduced on a pro forma basis by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of the
Designated Asset Sale or the sale of any line of business or product line.

     Section 3. Deletion of Borrowing Base Related Facility Usage Restrictions.
Section 2.1(a), Section 2.10(a) and the first sentence of Section 3.1(a) of the
Credit Agreement are hereby amended and restated in their entirety to hereafter
read as follows:

     2.1 Commitments. (a) Subject to the terms and conditions hereof, each
Lender severally agrees to make revolving credit loans (each, a “Loan”,
collectively, “Loans”) to the Borrower from time to time during the Commitment
Period in an aggregate principal amount at any one time outstanding, when added
to such Lender’s Commitment Percentage of all Letter of Credit Outstandings, not
to exceed the amount of

2



--------------------------------------------------------------------------------



 



such Lender’s Commitment. Notwithstanding the foregoing, the sum of all Letter
of Credit Outstandings and the aggregate principal amount of the Loans
outstanding at any time shall not exceed the Commitments. During the Commitment
Period, the Borrower may use the Commitments by borrowing, prepaying the Loans
in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.

     2.10 Mandatory Prepayments and Commitment Reductions. (a) If at any time
the sum of the Loans and the Letter of Credit Outstandings exceeds the
Commitments (including at any time after any reduction of the Commitments
pursuant to Section 2.5), the Borrower shall make a payment in the amount of
such excess which payment shall be applied in the order set forth in
Section 2.5(b). To the extent that after giving effect to any prepayment of the
Loans required by the preceding sentence, the sum of the Loans and Letter of
Credit Outstandings exceed the Commitments, the Borrower shall, without notice
or demand, immediately cash collateralize the then outstanding L/C Obligations
in an amount equal to such excess upon terms reasonably satisfactory to the
Administrative Agent.

     3.1 The L/C Commitment. (a) Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue Letters of Credit for the account of the
Borrower on any Business Day during the Commitment Period in such form as may be
approved from time to time by the Issuing Lender; provided that no Issuing
Lender shall issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed $5,000,000 or (ii) the sum of the
Loans and Letter of Credit Outstandings of all the Lenders would exceed the
Commitments of all of the Lenders.

     Section 4. Deletion of Borrowing Base Certificate Reporting Requirements
and Other Borrowing Base and Eligible Accounts Receivable References.

     (a) Sections 6.2(d) and 12.1(b)(vii) of the Credit Agreement, including
without limitation, the proviso following Section 12.1(b)(vii) of the Credit
Agreement, are hereby deleted in their entirety and shall no longer be of any
force or effect and “[Reserved]” shall be added in lieu thereof.

     (b) Section 5.26 of the Credit Agreement is hereby amended and restated in
its entirety to hereafter read as follows:

     5.26 Status of Accounts Receivables and Other Collateral. The Borrower
shall not redate any invoice or sale or make or allow to be made sales on
extended dating beyond what is customary in the industry.

     (c) Section 7.6 of the Credit Agreement is hereby amended to delete the
last sentence thereof in its entirety.

     Section 5. Amendment of Affirmative Covenants. Section 7.11 of the Credit
Agreement is hereby amended to add the following new sentence at the end
thereof:

3



--------------------------------------------------------------------------------



 



     It is understood and agreed that in respect of the acquisition by the
Borrower of 100% of the Capital Stock of Speedware, so long as the Borrower and
all of its applicable Subsidiaries fully comply with the terms of this
Section 7.11 within fifteen (15) days after the consummation of such
acquisition, the Borrower shall be deemed to have complied with the terms of
this Section 7.11; provided, however, that notwithstanding the foregoing, the
Capital Stock of Prelude Systems Inc. shall not be required to be pledged in
accordance with the terms of this Section 7.11 unless and until fifteen
(15) days after the Lien against such Capital Stock permitted under
Section 8.3(o) is released by the holder of such Lien.

     Section 6. Amendments of Financial Covenants.

     (a) Section 8.1(a) of the Credit Agreement is hereby amended and restated
in its entirety to hereafter read as follows:

     (a) Maintenance of Consolidated EBITDA less Capital Expenditures to
Consolidated Interest Expense. Permit the ratio of (i) Consolidated EBITDA of
the Borrower and its Subsidiaries for the period of four consecutive fiscal
quarters ending on the last day of each fiscal quarter (commencing with the
fiscal quarter ending March 31, 2005) less Capital Expenditures for such four
fiscal quarters to (ii) Consolidated Interest Expense of the Borrower and its
Subsidiaries for such four fiscal quarters to be less than 1.25 to 1.0.

     (b) Section 8.1(b) of the Credit Agreement is hereby deleted in its
entirety and shall no longer be of any force or effect and “[Reserved]” shall be
added in lieu thereof.

     (c) Section 8.1(c) of the Credit Agreement is hereby amended and restated
in its entirety to hereafter read as follows:

     (c) Maintenance of Consolidated Total Debt to Consolidated EBITDA. Permit
the ratio of (i) Consolidated Total Debt of the Borrower and its Subsidiaries as
of the last day of each of the fiscal quarters set forth below less the
aggregate amount of cash and Cash Equivalents shown on the consolidated balance
sheet of the Borrower as of the last day of the applicable fiscal quarter to
(ii) Consolidated EBITDA of the Borrower and its Subsidiaries for the period of
four consecutive fiscal quarters ending on the last day of each of the fiscal
quarters set forth below to be greater than the ratio set forth opposite such
fiscal quarter below:

          Quarter Ending   Amount  
March 31, 2005
    4.25 to 1.00  
June 30, 2005
    4.25 to 1.00  
September 30, 2005
    4.25 to 1.00  
December 31, 2005
    4.25 to 1.00  
March 31, 2006
    4.00 to 1.00  

4



--------------------------------------------------------------------------------



 



     Section 7. Amendments of Other Negative Covenants.

     (a) New Sections 8.2(o) and 8.2(p) are hereby added to the Credit Agreement
to hereafter be and read as follows:

     (o) Indebtedness of the Borrower incurred solely for purposes of financing
a portion of the purchase price paid by the Borrower for the Borrower’s
acquisition of the Capital Stock in Speedware; provided that the original
principal amount of such Indebtedness does not exceed $120,000,000; and provided
further that such Indebtedness is unsecured at all times.

     (p) the existing “earn-out” obligation of Speedware payable to the prior
shareholder(s) of Prelude Systems Inc. in connection with Speedware’s
acquisition of all Capital Stock in Prelude Systems Inc.

     (b) A new Section 8.3(o) is hereby added to the Credit Agreement to
hereafter be and read as follows:

     (o) Liens against the Capital Stock of Prelude Systems Inc. to secure the
“earn-out” obligations of Speedware permitted under Section 8.2(p).

     (c) A new Section 8.4(m) is hereby added to the Credit Agreement to
hereafter be and read as follows:

     (m) Guarantee Obligations of any Subsidiary in respect of the Indebtedness
of the Borrower permitted under Section 8.2(o); provided that such Subsidiary is
a guarantor of the Obligations under the Guarantee and Collateral Agreement; and
provided further that such Guarantee Obligations are unsecured at all times.

     (d) A new Section 8.9(n) is hereby added to the Credit Agreement to
hereafter be and read as follows:

     (n) acquisition by the Borrower of all Capital Stock in Speedware for an
aggregate purchase price (net of proceeds of options or warrants or cash held by
Speedware or fees and expenses in connection with such acquisition) not to
exceed $120,000,000.

     Section 8. Amendments to Indemnification Provisions. Section 12.5 of the
Credit Agreement is hereby amended and restated in its entirety to hereafter be
and read as follows:

     12.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and JPMSI for all their reasonable
out-of-pocket costs and expenses incurred in connection with the syndication of
the Commitments and the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and any Notes and the
other Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including,

5



--------------------------------------------------------------------------------



 



without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, (b) to pay or reimburse each Lender, the Administrative
Agent and JPMSI for all of their reasonable out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, any Notes, the other Loan Documents and any such other
documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent and, at any time after and during the
continuance of an Event of Default, of one counsel to all of the Lenders, (c) to
pay, indemnify, and hold each Lender, the Administrative Agent and JPMSI
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise,
documentary, property and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, any Notes, the other Loan Documents and any such
other documents, and (d) to pay, indemnify, and hold each Lender, the
Administrative Agent and JPMSI and their respective officers, directors,
employees, agents and controlling persons (each of the foregoing, an
“indemnified person”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including, without
limitation, the reasonable fees and disbursements of counsel with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, any Notes, the other Loan Documents, or the use of the proceeds of
the Loans in connection with the Transactions and any such other documents (all
the foregoing in this clause (d), collectively, the “indemnified liabilities”),
provided that the Borrower shall have no obligation hereunder to an indemnified
person with respect to indemnified liabilities that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such indemnified person, or,
in the case of indemnified liabilities arising under this Agreement, any Notes
and the other Loan Documents that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from a material
breach by such indemnified person of this Agreement, any Notes or the other Loan
Documents, as the case may be. The agreements in this Section shall survive
repayment of the Loans and all other amounts payable hereunder

     Section 9. Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and the Lenders that the representations
and warranties contained in Article 5 of the Credit Agreement and in all of the
other Loan Documents are true and correct in all material respects on and as of
the effective date hereof as though made on and as of such effective date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date. The Borrower hereby certifies that no event has
occurred and is continuing which constitutes a Default or an Event of Default
under the Credit Agreement. Additionally, the Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that the following
resolutions or authorizations remain in full force and effect as of the
effective date hereof and have not been modified, amended, superseded or
revoked:

6



--------------------------------------------------------------------------------



 



     (a) The resolutions of the Offering Committee of the Board of Directors of
the Borrower adopted as of July 27, 2003 and as set forth in Exhibit II of that
certain Borrowing Certificate dated July 27, 2003, previously executed and
delivered to the Administrative Agent in connection with the Credit Agreement by
the Senior Vice President of Finance and Administration and the Secretary and
General Counsel of the Borrower; and

     (b) The resolutions of the Board of Directors of the Guarantor adopted as
of July 27, 2003 and as set forth in Exhibit II of that certain Borrowing
Certificate dated July 27, 2003, previously executed and delivered to the
Administrative Agent in connection with the Credit Agreement by the Senior Vice
President of Finance and Administration and the Secretary and General Counsel of
the Guarantor.

     Section 10. Limitations. The amendments set forth herein are limited
precisely as written and shall not be deemed to (a) be a consent to, or waiver
or modification of, any other term or condition of the Credit Agreement or any
of the other Loan Documents, or (b) except as expressly set forth herein,
prejudice any right or rights which the Lenders may now have or may have in the
future under or in connection with the Credit Agreement, the Loan Documents or
any of the other documents referred to therein. Except as expressly modified
hereby or by express written amendments thereof, the terms and provisions of the
Credit Agreement, the Notes and any other Loan Documents or any other documents
or instruments executed in connection with any of the foregoing are and shall
remain in full force and effect. In the event of a conflict between this
Amendment and any of the foregoing documents, the terms of this Amendment shall
be controlling.

     Section 11. Payment of Expenses. The Borrower agrees, whether or not the
transactions hereby contemplated shall be consummated, to reimburse and save the
Administrative Agent and each of the Lenders harmless from and against liability
for the payment of all reasonable substantiated out-of-pocket costs and expenses
arising in connection with the preparation, execution, delivery, amendment,
modification, waiver and enforcement of, or the preservation of any rights under
this Amendment, including, without limitation, the reasonable fees and expenses
of counsel for the Administrative Agent, in each case, as set forth in
Section 12.5 of the Credit Agreement. The provisions of this Section shall
survive the termination of the Credit Agreement and the repayment of the
Obligations.

     Section 12. Descriptive Headings, etc. The descriptive headings of the
several Sections of this Amendment are inserted for convenience only and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.

     Section 13. Entire Agreement. This Amendment and the documents referred to
herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof, including, without limitation, any commitment letters regarding the
transactions contemplated by this Amendment.

     Section 14. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts and all of such
counterparts shall

7



--------------------------------------------------------------------------------



 



together constitute one and the same instrument. Complete sets of counterparts
shall be lodged with the Borrower and the Administrative Agent.

     Section 15. References to Credit Agreement. As used in the Credit Agreement
(including all Exhibits thereto) and all other Loan Documents, on and subsequent
to the effective date hereof, the term “Agreement” shall mean the Credit
Agreement, as amended by this Amendment.

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.

NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02

THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED BY ANY OF THE PARTIES
BEFORE OR SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF TOGETHER
CONSTITUTE A WRITTEN CREDIT AGREEMENT AND REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

              ACTIVANT SOLUTIONS, INC.,     as Borrower
 
       

  By:   /s/ GREG PETERSEN 

       

  Name:   Greg Petersen

       

  Title:   Senior Vice President and Chief Financial Officer

       
 
            ACTIVANT SOLUTIONS HOLDING     COMPANY, INC., as Guarantor
 
       

  By:   /s/ GREG PETERSEN

       

  Name:   Greg Petersen

       

  Title:   Senior Vice President and Chief Financial Officer

       
 
            JPMORGAN CHASE BANK, N.A.,     as Administrative Agent and as a
Lender
 
       

  By:   /s/ EDMOND DEFOREST

       

  Name:   Edmond DeForest

       

  Title:   Vice President

       

8



--------------------------------------------------------------------------------



 



              COMERICA BANK, as a Lender
 
       

  By:   /s/ PAUL GERLING

       

  Name:   Paul Gerling

       

  Title:   Senior Vice President

       

9